DETAILED ACTION
Applicant’s amendment filed November 10, 2021 is acknowledged.
Claims 1-8, 1-18, and 20 have been amended.
Claims 9 and 10 are cancelled.
Claims 1-8 and 11-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11, 12, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ekici et al. (hereinafter Ekici) (U.S. Patent Application Publication # 2013/0150026 A1) in view of Brisebois et al. (hereinafter Brisebois) (U.S. Patent Application Publication # 2016/0157042 A1), and further in view of Brunson, IV et al. (hereinafter Brunson) (U.S. Patent Application Publication # 2019/0373659 A1).
Regarding claims 1, 17, and 20, Ekici teaches and discloses a method and an end user computing device (102, figure 9), comprising: at least one processor (902, figure 9); a communication interface (904/906, figure 9) communicatively coupled to the at least one processor; and memory (912, figure 9) storing computer-readable instructions that, when executed by the at least one processor, cause the end user computing device to: 
scan for at least one network connection associated with at least one device support server (server, 214, figures 2 and 4-5); based on scanning for the at least one (first connection via a first RAT/network; figures 2 and 4-5) with a first device support server (server, 214, figures 2 and 4-5) in a first communication mode (first mode/RAT in a multi-mode device); exchange first data with the first device support server in the first communication mode ([0046]; [0047]; [0053]; [0054]; teaches determining and establishing a first data connection via a first RAT/network in order to communicate and exchange data from the device to a server; figures 2 and 4-5); 
switch from the first communication mode to a second communication mode (second mode/RAT in a multi-mode device) different from the first communication mode ([0046]; [0047]; [0053]; [0054]; teaches the multi-mode device switching from a first mode/RAT to a second mode/RAT which is different from the first mode/RAT; figures 2 and 4-5); and 
based on switching from the first communication mode to the second communication mode different from the first communication mode, exchange second data with the first device support server in the second communication mode ([0046]; [0047]; [0053]; [0054]; teaches upon the multi-mode device switching from a first mode/RAT to a second mode/RAT, communicating and exchanging the data using the second mode/RAT; figures 2 and 4-5).
However, Ekici may not expressly disclose wherein switching from the first communication mode to the second communication mode different from the first communication mode includes: switching from the first communication mode to the second communication mode different from the first communication mode based on 
Nonetheless, in the same field of endeavor, Brisebois teaches and suggests wherein switching from the first communication mode to the second communication mode different from the first communication mode includes: switching from the first communication mode to the second communication mode different from the first communication mode based on server-generated scheduling information defining a schedule for changing communication modes ([0043]; teaches “…application policy 254 includes a set of dynamically adjustable set of desired network technology, or radio technology, preference settings to be adopted in a served wireless device…”; [0046]; teaches “…Network selection profile 286 and display profile 287 can be delivered to a subscriber station (e.g., mobile device 295) during provisioning of thereof, and as schedule-based or event-based changes occur…”; [0060]; teaches “…multimode chipset(s)…allows mobile…to operate in multiple communication modes through various radio network technologies (e.g., 2G, 3G, 4G . . . ) in accordance with disparate technical specifications, or standard protocols, for the radio network technologies…multimode operation chipset(s) 615 can be scheduled to operate concurrently…in various modes or within a multitask paradigm. A technology selector 615 can operate, or drive operation of, multimode chipset(s) 645 through selection and realization of one or more radio network technologies for communication in a specific telecommunication mode…”), and wherein the scheduling information is defined by provisioning information maintained by the end user computing device, and wherein the provisioning information (provisioning information including profiles and policy) is received when the first connection via the first network is established and wherein the provisioning information maintained by the end user computing device comprises information specifying networks addresses, broadcast frequencies, transmission channels, and other information associated with one or more networks that are hosted by one or more device support servers (server, figure 3) ([0026]; [0039]; teaches the provisioning information/profiles/policy includes information comprising pertinent information associated with one or more networks in order to for the multi-technology mobile device to communicated using the associated network; [0043]; [0044]; [0051]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate switching between a first and second connection based on a schedule which is based on provisioning information as taught by Brisebois with the method and device as disclosed by Ekici for the purpose of dynamically utilizing network preferences in a multi-technology capable mobile device for communications, as suggested by Brisebois.

Nonetheless, in the same field of endeavor, Brunson teaches indicating that a switch occur when a predetermined amount of time has elapsed ([0049]; [0068]; expiration of a back-off time period); synchronizing a first timer of the end user computing device with a second timer of the first device support server ([0040]; “…MIU 105 may be synchronized to a schedule based on a real-time clock (not illustrated) of MIU 105…”; teach MIU clock may or may not be synchronized to a clock of an external device); and upon determining that the predetermined amount of time has elapsed, switching from the first communication mode to the second communication mode different from the first communication mode ([0049]; “…MIU 105 may…switch from one wireless network to another…”; [0068]; teaches upon an expiration of a back-off time period, switching from one wireless network to another; [0086]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate upon an expiration of a back-off time period, switching from one wireless network to another delay as taught by Brunson with the method and device as disclosed by Ekici, as modified by 

Regarding claims 2 and 18, Ekici, as modified by Brisebois and Brunson, discloses the claimed invention, but may not expressly disclose wherein scanning for the at least one network connection associated with the at least one device support server comprises scanning for the at least one network connection associated with the at least one device support server based on provisioning information maintained by the end user computing device (although Ekici does suggest the device can scan and connect to the first connection based on provisioned information maintained by the multi-mode device).
Nonetheless, Brisebois further teaches and suggests wherein scanning for the at least one network connection associated with the at least one device support server comprises scanning for the at least one network connection associated with the at least one device support server based on provisioning information maintained by the end user computing device ([0026]; [0039]; teaches the provisioning information/profiles/policy includes information comprising pertinent information associated with one or more networks in order to for the multi-technology mobile device to communicated using the associated network; [0043]; [0044]; [0051]).

Regarding claims 3 and 19, Ekici, as modified by Brisebois and Brunson, further teaches and discloses wherein the first communication mode is associated with transmissions on a first channel and the second communication mode is associated ([0046]; [0047]; [0053]; [0054]; teaches a first connection for communicating data between the multi-mode device and server and a second connection; figures 2 and 4-5).

Regarding claim 4, Ekici, as modified by Brisebois and Brunson, further teaches and discloses wherein the first communication mode is associated with transmissions on the first network and the second communication mode is associated with transmissions on a second network different from the first network, wherein exchanging the first data with the first device support server in the first communication mode comprises transmitting the first data to the first device support server via the first network, wherein switching from the first communication mode to the second communication mode different from the first communication mode comprises establishing a second connection via the second network with the first device support server, and wherein exchanging the second data with the first device support server in the second communication mode comprises transmitting the second data to the first device support server via the second network different from the first network ([0046]; [0047]; [0053]; [0054]; teaches the multi-mode device switching from a first mode/RAT to a second mode/RAT which is different from the first mode/RAT; figures 2 and 4-5).

Regarding claim 5, Ekici, as modified by Brisebois and Brunson, further teaches and discloses wherein the second network is associated with a second device support server different from the first device support server ([0045]; “…The server 214 is illustrated as a single server in FIG. 2, it should be apparent to a person skilled in the art that multiple servers may also be used …”; teaches that multiple servers may be used for communication).

Regarding claim 6, Ekici, as modified by Brisebois and Brunson, further teaches and discloses wherein switching from the first communication mode to the second communication mode different from the first communication mode comprises switching from a one-to-one communication mode to a one-to-many communication mode ([0062]; teaches unicast or multicast/broadcast communication).

Regarding claim 7, Ekici, as modified by Brisebois and Brunson, further teaches and discloses wherein switching from the first communication mode to the second communication mode different from the first communication mode comprises establishing a second connection via a second network with the first device support server, and wherein exchanging the second data with the first device support server in the second communication mode comprises simultaneously transmitting first information to the first device support server via the first network and second information to the first ([0031]; [0039]; [0041]; [0047]; teaches simultaneous communication between the first and second mode/RAT; figures 2 and 4-5).

Regarding claim 8, Ekici, as modified by Brisebois and Brunson, further teaches and discloses wherein the first network is a cellular network and the second network is a non-cellular network ([0031]; [0041]; figures 2 and 4-5; teaches a cellular and non-cellular networks).

Regarding claim 11, Ekici, as modified by Brisebois and Brunson, discloses the claimed invention, but may not expressly disclose wherein the scheduling information is received from the first device support server when the first data is exchanged with the first device support server in the first communication mode.
Nonetheless, Brisebois further teaches and suggests wherein the scheduling information is received from the first device support server when the first data is exchanged with the first device support server in the first communication mode ([0026]; [0039]; teaches the provisioning information/profiles/policy includes information comprising pertinent information associated with one or more networks in order to for the multi-technology mobile device to communicated using the associated network; [0043]; [0044]; [0051]).

Regarding claim 12, Ekici, as modified by Brisebois and Brunson, discloses the claimed invention, but may not expressly disclose wherein switching from the first 
Nonetheless, Brunson further teaches and suggests wherein switching from the first communication mode to the second communication mode different from the first communication mode comprises switching from the first communication mode to the second communication mode different from the first communication mode based on location information identifying a current location of the end user computing device ([0016]; [0019]; [0050]; teaches switching from a first connection to a second connection based on a geographic area/location).

Regarding claim 14, Ekici, as modified by Brisebois and Brunson, further teaches and discloses wherein switching from the first communication mode to the second communication mode different from the first communication mode comprises switching from the first communication mode to the second communication mode different from the first communication mode based on power information identifying a current power level of the end user computing device ([0042]; [0046]; teaches switching is based on power saving).

Regarding claim 15, Ekici, as modified by Brisebois and Brunson, further teaches and discloses wherein switching from the first communication mode to the second communication mode different from the first communication mode comprises: ([0027]; [0047]; [0053]; teaches switching is based on certain criteria).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ekici et al. (hereinafter Ekici) (U.S. Patent Application Publication # 2013/0150026 A1) in view of Brisebois et al. (hereinafter Brisebois) (U.S. Patent Application Publication # 2016/0157042 A1) and Brunson, IV et al. (hereinafter Brunson) (U.S. Patent Application Publication # 2019/0373659 A1), and further in view of Gordon et al. (hereinafter Gordon) (U.S. Patent Application Publication # 2018/0032997 A1).
Regarding claim 13, Ekici, as modified by Brisebois and Brunson, discloses the claimed invention, but may not expressly disclose wherein switching from the first communication mode to the second communication mode different from the first communication mode comprises switching from the first communication mode to the second communication mode different from the first communication mode based on motion information identifying a movement vector of the end user computing device.
Nonetheless, in the same field of endeavor, Gordon teaches and suggests wherein switching from the first communication mode to the second communication mode different from the first communication mode comprises switching from the first ([0345]; [0481]; teaches the switching is based on the location of the mobile device including a movement vector associated with the mobile device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate switching between a first and second connection based on a movement vector of a mobile device as taught by Gordon with the method and device as disclosed by Ekici, as modified by Brisebois and Brunson, for the purpose of efficiently connecting devices for communications.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ekici et al. (hereinafter Ekici) (U.S. Patent Application Publication # 2013/0150026 A1) in view of Brisebois et al. (hereinafter Brisebois) (U.S. Patent Application Publication # 2016/0157042 A1) and Brunson, IV et al. (hereinafter Brunson) (U.S. Patent Application Publication # 2019/0373659 A1), and further in view of CHA et al. (hereinafter Cha) (U.S. Patent Application Publication # 2020/0125142 A1).
Regarding claim 16, Ekici, as modified by Brisebois and Brunson, discloses the claimed invention, but may not expressly disclose a notification comprising one or more commands directing the computing device to switch communication modes; in response to receiving the notification from the second device support server different from the first device support server, switch from the second communication mode to a third communication mode different from the first communication mode and the second 
Nonetheless, in the same field of endeavor, Cha teaches and suggests a notification comprising one or more commands directing the computing device to switch communication modes; in response to receiving the notification from the second device support server different from the first device support server, switch from the second communication mode to a third communication mode different from the first communication mode and the second communication mode; based on switching from the second communication mode to the third communication mode, establish a second connection via a second network with the second device support server; and exchange third data with the second device support server in the third communication mode ([0040]; [0144]; teaches switching from a first connection to a second connection based on a user input).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate switching between a first and second connection as taught by Cha with the method and device as disclosed by Ekici, as modified by Brisebois and Brunson, for the purpose of efficiently connecting devices for communications.



Response to Arguments
Applicant’s arguments, filed November 10, 2021, with respect to the rejection(s) of claim(s) 1-8 and 11-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brunson, IV et al. (U.S. Patent Application Publication # 2019/0373659 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
February 2, 2022